DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) in view of Loeffelbein et al. (2017/0338428). Regarding claims 1 and 17, Takahashi teaches a method for forming a glass sheet comprising supplying a feed of molten glass from a molten glass delivery device (nozzle 5, figure 1) with a viscosity in the range of 0.01 to 100 dPa•s, which is less than about 200 poise, to an upper surface of a pair of forming rolls that are spaced apart by a forming gap ([0018]) having a width of less than 800 microns ([0030]).  Takahashi further teaches rotating the pair of forming rolls to .  
Takahashi teaches the molten glass has a steep temperature-viscosity relationship, but fails to disclose a high refractive index glass or a liquidus viscosity of the glass. Loeffelbein teaches a method for forming a thin glass sheet as well ([0014]), wherein the glass sheet comprises a glass composition with a high refractive index of from 1.55 to 2.33 ([0003]), for example 1.80 ([0073]). Loeffelbein also teaches the glass exhibits a liquidus viscosity of less than 102 dPa•s ([0063]).  Loeffelbein recognized that such glasses are difficult to drawn into thin glass sheet, and teaches operating at temperature above the lower limit of devitrification of the glass for a very short period of time. Loeffelbein further explains the glass has a dependence of the viscosity on the temperature, such that the viscosity of the glass increases with a small decrease of the temperature in a severe manner ([0020]), which suggests a steep temperature-viscosity relationship.  Loeffelbein also teaches such glass sheet are suited for use in as display glass, in the field lighting, in wafer-level-optics and/or filter glass ([0072]).  Since Loeffelbein teaches a glass having a steep temperature-viscosity relationship, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar glass for the molten glass of Takahashi, who also teaches a glass having a steep temperature-viscosity relationship, wherein the glass provides for a glass sheet having a high refractive index of about 1.7 or greater and a liquidus viscosity of about 200 poise or less, as such glass are needed for applications such as display glass, field lighting, wafer-level-optics and/or filter glass. As mentioned, Takahashi 
Regarding claim 3, Takahashi teaches a glass sheet produced has a width of 180m and thickness of 1mm, which provides for a ratio of the width to the thickness of 180 ([0080]).
Regarding claim 6, Takahashi teaches the forming rolls are positioned horizontally relative to each other ([0022]).
Regarding claim 7, Takahashi teaches no portion of the forming rolls contact one another (see figures 1 and 2, [0022]). 
Regarding claim 8, Takahashi teaches the molten glass forms a pool on the upper surface of the pair of forming rolls (figure 2, [0025]).
Regarding claims 9-10, Takahashi teaches the molten glass is supplied from a single point source, such as a single nozzle 5, which is essentially a pipe ([0025], figure 1).
Regarding claims 11 and 12, Takahashi also teaches supplying the molten glass from a plurality of point sources, such a plurality of nozzles positioned at equal intervals along the major length of the forming gap, from one forming dam (3) to the other ([0025]).
Regarding claim 13, Takahashi teaches cutting the glass sheet ([0025]).
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) and Loeffelbein et al. (2017/0338428) as applied to claim 1 above, and further in view of Lakota et al. . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) and Loeffelbein et al. (2017/0338428) as applied to claim 1 above, and further in view of Schreder et al. (2013/0264672).  Takahashi teaches cutting the glass sheet, a glass sheet comprising fluorophosphate glass, but doesn’t specify cutting it into a wafer. Schreder teaches fluorophosphates glass is used for making glass wafers suitable for use as filter glasses ([0012]).  Schreder teaches producing the glass sheet and cutting a glass sheet into a wafer ([0021], [0031]-[0033]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have cut the glass sheet into a wafer in order to provide for filter glass, as taught by Schreder.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) and Loeffelbein et al. (2017/0338428) as applied to claim 1 above, and further in view of Sensi et al. (3,355,275).  Takahashi doesn’t specify a heater downstream of the forming gap. Sensi teaches rotating a pair of forming rolls to continuously form a glass sheet from a molten source of glass (figure 7, col. 8 lines 24-38).  Sensi further teaches directing the glass sheet to a sizing and surfacing apparatus comprising heaters configured to operate at a temperature such as 1500-2000°F, which is greater than 100°C (col. 7 lines 6-25, col. 8 lines 24-43). Sensi also teaches the sizing and surfacing apparatus comprises adjacent bed sections (col. 3 lines 41-44), wherein just one of the beds can be longer than 2 ft (col. 1 lines 64-70).  Sensi teaches the sizing and surfacing zone allows the glass sheet to achieve a desired size in width and thickness, as well as provide for surface having low defects (abstract, col. 1 lines 64-70).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a heater after the forming gap of Takahashi, so as to allow the glass sheet to further reduce a sizing of the glass sheet and provide for a more pristine surface.  
In further regards to claim 16, as mentioned Sensi teaches the bed section is more than 2 feet, and figures 1 and 7 shows at least 4 sections. Sensi also teaches the glass is maintained in a flowable state (col. 2 lines 38-43, col. 8 lines 39-45).  Also, as can be seen in figure 7, the sizing and surfacing apparatus is a distance downstream from the forming rolls (110 and 112).  Since a flowable condition of the glass is usually achieved at a softening temperature of the glass, it would have been obvious to one of ordinary skill in the art to expect the glass sheet to have a viscosity of less than 1010 7.6 poise.  Furthermore, since the first bed section, where sizing and surfacing takes place, is at least 2 ft long and is distanced from the forming rolls (figure 7), it would have been obvious to one of ordinary skill in the art to have expected the glass sheet to have a viscosity of less than 1010 poise at a distance of at least 0.75m from the forming rolls.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar arrange of heaters such that glass sheet has a viscosity of less than 1010 poise at a distance of at least 0.75m from the forming gap of Takahashi to provide sufficient sizing and surfacing of the glass sheet, as demonstrated by Sensi.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) in view of Loeffelbein et al. (2017/0338428).  Takahashi teaches a method for forming a glass sheet comprising supplying a feed of molten glass from a molten glass delivery device (nozzle 5, figure 1), with a viscosity of less than about 200 poise, to an upper surface of a pair of forming rolls that are spaced apart by a forming gap ([0018]) having a width of less than 800 microns ([0030]).  Takahashi further teaches rotating the pair of forming rolls to continuously form a glass sheet from the molten glass, the glass sheet having a thickness of less than or equal to about 800 microns immediately upon pass through the forming gap ([0026],[0027],[0030], figures 1 and 2).  
Takahashi teaches the molten glass has a steep temperature-viscosity relationship, but fails to disclose a high refractive index glass or a liquidus viscosity of the glass. Loeffelbein teaches a method for forming a thin glass sheet as well ([0014]), wherein the glass sheet comprises a glass composition with a high refractive index of 2 dPas ([0063]).  Loeffelbein recognized that such glass are difficult to drawn into thin glass sheet, and teaches operating at temperature above the lower limit of devitrification of the glass for a very short period of time. Loeffelbein further explains the glass has a dependence of the viscosity on the temperature, such that the viscosity of the glass increases with a small decrease of the temperature in a severe manner ([0020]), which suggests a steep temperature-viscosity relationship.  Loeffelbein also teaches such glass sheet are suited for use in as display glass, in the field lighting, in wafer-level-optics and/or filter glass ([0072]).  Since Loeffelbein teaches a glass having a steep temperature-viscosity relationship, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar glass for the molten glass of Takahashi, who also teaches a glass having a steep temperature-viscosity relationship, wherein the glass provides for a glass sheet having a high refractive index of about 1.7 or greater and a liquidus viscosity of about 200 poise or less, as such glass are needed for applications such as display glass, field lighting, wafer-level-optics and/or filter glass. Furthermore, Takahashi teaches supplying the molten glass from the delivery device with a viscosity in the range of 0.01 to 100 dPa•s ([0021]), which is less than the liquidus viscosity of the molten glass of Loeffelbein (i.e. < 200 poise). 
Regarding the aspect ratio, Takahashi teaches a glass sheet produced has a width of 180m and thickness of 1mm, which provides for a ratio of the width to the thickness of 180 ([0080]), but doesn’t specify an aspect ratio of greater than 200. 
Regarding claim 18, Takahashi teaches the glass has a viscosity of 0.1 to 100 dPa•s ([0074]), which overlaps with claimed range of about 50 poise or less.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) and Loeffelbein et al. (2017/0338428) as applied to claim 17 above, and further in view of Kitaoka (2010/0273633).  Takahashi teaches the glass can be a phosphate glass ([0013]) and Loeffelbein teaches glass with a high refractive index and a low liquidus viscosity can be used for optics ([0072]), but both do not specify a liquidus viscosity of 50 Poise or less.  Kitaoka teaches a phosphate glass with a high refractive index that is used as an optical glass and that is excellent in plate formability ([0001]-[0002]).  Kitaoka further teaches the phosphate glass preferably has a liquidus viscosity of 2.5 dPa•s to 20dPa•s.  Kitaoka teaches this range of liquidus viscosity allows for cutting of the glass without generating glass lint ([0049]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a phosphate glass having a liquidus viscosity of less than 50 Poise, such as 2.5 dPa•s to 20dPa•s, to provide for glass that allows for cutting of the glass without generating glass lint, when producing optical glass.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) and Loeffelbein et al. (2017/0338428) as applied to claim 17 above, and further in view of Sensi et al. (3,355,275).  Takahashi doesn’t specify a heater downstream of the forming gap. Sensi teaches rotating a pair of .  
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  Applicant argues Loeffelbein teaches a viscosity of the glass in a deformation region and not a viscosity of the molten glass supplied from a molten glass delivery device. Applicant also notes the viscosity at the deformation region is higher than the liquidus viscosity of the molten glass. In employing the glass of Loeffelbein in the process of Takahashi, the glass has the property of a liquidus viscosity of 200 poise or less. Since Takahashi teaches supplying the molten glass at a viscosity of 0.1-100 dPa•s, then the molten glass when supplied from the nozzle has a viscosity less than its liquidus viscosity, i.e. <200 poise. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741